332 F.2d 795
UNITED STATES of America, Plaintiff-Appellee,v.Lester RAMSEY, Defendant-Appellant.
No. 15667.
United States Court of Appeals Sixth Circuit.
June 11, 1964.

Charles J. Tekulve, Cincinnati, Ohio, court appointed, for appellant.
Milton J. Trumbauer, Jr., Asst. U. S. Atty., Detroit, Mich., Lawrence Gubow, U. S. Atty., Detroit, Mich., on the brief, for appellee.
Before WEICK, Chief Judge, and CECIL and PHILLIPS, Circuit Judges.

ORDER.

1
This is an appeal from an order of the United States District Court for the Eastern District of Michigan, Southern Division, denying appellant's application for vacation of sentence under Section 2255, Title 28 U.S.C. The conviction for violation of the narcotic laws, upon which the appellant was sentenced, was affirmed in this Court in United States v. Ramsey, 6 Cir., 291 F.2d 737; cert. den., 368 U.S. 899, 82 S.Ct. 177, 7 L.Ed. 2d 94.


2
The appeal now before us was submitted upon the record in the District Court, the briefs of the parties and the oral arguments of counsel.


3
Upon consideration whereof we find no merit to appellant's claims, no violation of any of his constitutional rights nor any defect in the proceedings of the trial which would entitle the appellant to a vacation of his sentence.


4
It is therefore ordered that the judgment of the District Court be and it is hereby affirmed.